Name: Commission Decision (EU) 2015/886 of 8 June 2015 amending Decision 2014/312/EU establishing the ecological criteria for the award of the EU Ecolabel for indoor and outdoor paints and varnishes (notified under document C(2015) 3782) (Text with EEA relevance)
 Type: Decision
 Subject Matter: technology and technical regulations;  marketing;  chemistry;  environmental policy
 Date Published: 2015-06-10

 10.6.2015 EN Official Journal of the European Union L 144/12 COMMISSION DECISION (EU) 2015/886 of 8 June 2015 amending Decision 2014/312/EU establishing the ecological criteria for the award of the EU Ecolabel for indoor and outdoor paints and varnishes (notified under document C(2015) 3782) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Ecolabelling Board, Whereas: (1) Commission Decision 2014/312/EU (2) provides for a transitional period for producers whose products have been awarded the EU Ecolabel for indoor and outdoor paints and varnishes, so that they have sufficient time to adapt their products to comply with the revised criteria and requirements. However, Member States have informed the Commission that they would not be able to verify within the allotted 12 months the Ecolabelled products due to the high number of products and the additional requirements. An additional period is needed in order to ensure a smooth transition. (2) Technical experts notified the Commission and some Member States that the current wording of point 14 of Article 2 is not clear. The provided definition allows misinterpretation regarding the reference to polar systems. The term polar system that refers to the analytical system and not to the coating system needs to be clarified. Moreover, it was recommended to specify within the definition an additional technical parameter, the vapour pressure. Any change in the wording of point 14 of Article 2 shall be reflected for the sake of consistency and clarity also in the wording of point 13 of Article 2 regarding VOCs. (3) Based on discussions held at the November 2014 European Union Ecolabelling Board and Competent Body Forum meetings it is necessary to clarify that criterion 3(a) and the associated reference in table 2 apply to semi-transparent but do not apply to adhesion primers and any other coatings that are transparent. (4) For reasons of consistency in criterion 3 (Efficiency in use), Table 2  fifth column (Thick decorative coating indoor and outdoor (l)) in the first line (referring to the spreading rate criteria 3(a)) of Decision 2014/312/EU, the unit of measurement (1 m2/L) should be replaced by the following 1 m2/kg. (5) Criterion 5(a)(i) of Decision 2014/312/EU provides a list of groups of substances which are explicitly indicated as a subject of the assessment and verification of criterion 5(a). However, it was proven that this list of substances is not complete and an additional group of substances needs to be added, namely 8. Substances in binders and polymer dispersions 8a. Binders and cross linking agents, 8b. Reaction products and residues. Moreover, for reasons of clarity, the list of groups of substances should be moved to the assessment and verification text of the criterion since that list is used for the assessment and verification. (6) In Appendix of Decision 2014/312/EU, point 7(a) sets concentration limits for the presence of formaldehyde in the final product, but the concentration limits in the table are misplaced. That table should show clearly that the concentration limits for all products are 0,0010 %, unless derogations apply. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010. (8) Decision 2014/312/EU should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/312/EU is amended as follows: (1) In Article 2, point 13 is replaced by the following: (13) Volatile organic compounds  (VOC) means any organic compounds having an initial boiling point less than or equal to 250 °C measured at a standard pressure of 101,3 kPa as defined in Directive 2004/42/EC and which, in a capillary column, are eluting up to and including n-Tetradecane (C14H30) ; (2) in Article 2, point 14 is replaced by the following: (14) Semi volatile organic compounds  (SVOCs) means any organic compound having a boiling point greater than 250 °C and less than 370 °C measured at a standard pressure of 101,3 kPa and which, in a capillary column are eluting with a retention range after n-Tetradecane (C14H30) and up to and including n-Docosane (C22H46); ; (3) in Article 7, paragraph 2 is replaced by the following: 2. EU Ecolabel licences awarded in accordance with the criteria set out in Decision 2009/543/EC or 2009/544/EC may be used for 21 months from the date of adoption of this Decision.; (4) the Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 June 2015. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2014/312/EU of 28 May 2014 establishing the ecological criteria for the award of the EU Ecolabel for indoor and outdoor paints and varnishes (OJ L 164, 3.6.2014, p. 45). ANNEX The Annex to Decision 2014/312/EU is amended as follows: (1) in criterion 3 (Efficiency in use), Table 2 the name of criterion 3a is replaced by the following: 3(a) Spreading rate (only for white and light coloured paints, including the white base paints used in tinting systems))  ISO 6504/1. Not applicable to varnishes, lasures, transparent adhesion primers or any other transparent coatings. (2) in criterion 3 (Efficiency in use), Table 2, in the eighth and ninth columns referring to Primer (g) and Undercoat and primer (h), the text 6 m2/L (without opacity) is replaced in both columns by the following: 6 m2/L (without opacity or having specific properties. (3) in criterion 3(a), the fifth paragraph is replaced by the following: Semi-transparent primers and undercoats shall have a spreading rate of at least 6 m2 and those with opacity at least 8 m2. Opaque primers with specific blocking/sealing, penetrating/binding properties and primers with special adhesion properties shall have a spreading rate of at least 6 m2 per litre of product. (4) criterion 4 is amended as follows: (a) in the fourth paragraph the following sentence The markers given in Table 4 shall be used as the basis for delimiting the Gas Chromatography results for SVOCs is replaced by 'The test shall be carried out using the analytical system as identified in the Criteria User Manual.; (b) Table 4 is deleted; (c) in section Assessment and verification, second paragraph, the second sentence is replaced by the following: The test shall be carried out with reference to the modifications to ISO 11890-2 provided in the Criteria User Manual.; (5) in criterion 5, point (a)(i) is replaced by the following: For the purpose of this product group, derogations have been granted for defined groups of substances that may be contained within the final product. These derogations stipulate the hazard classifications that are derogated for each specific substance group and the associated derogation conditions and concentration limits that apply. The derogations are set out in the Appendix.; (6) in criterion 5(a)(ii), second paragraph, the second indent is replaced by the following:  Paint or varnish formula ingredients that fall within the groups of substances listed below: (1) Preservatives added to colorants, binders and the final product (a) In-can preservatives, (b) Tinting machine preservatives, (c) Dry film preservatives, (d) Preservative stabilisers, (2) Drying and anti-skinning agents, (a) Drying agents, (b) Anti-skinning agents, (3) Corrosion inhibitors (a) Corrosion inhibitors, (b) Verdigris prevention, (4) Surfactants (a) General purpose surfactants, (b) Alkylphenolethoxylates (APEOs), (c) Perfluorinated surfactants (5) Miscellaneous functional substances with general application (a) Silicon resin emulsion in white paints, colorants and tinting bases, (b) Metals and their compounds, (c) Mineral raw materials including fillers, (d) Neutralising agents (e) Optical brighteners, (f) Pigments, (6) Miscellaneous functional substances with specialist applications (a) UV protectors and stabilisers, (b) Plasticisers (7) Residual substances that may be present in the final product (a) Formaldehyde, (b) Solvents, (c) Unreacted monomers, (d) Volatile Aromatic Compounds and halogenated compounds (8) Substances in binders and polymer dispersions, (a) Binders and cross linking agents, (b) Reaction products and residues and that are present at concentrations of more than 0,010 % ; (7) in the Appendix, the entry for formaldehyde is replaced by the following: 7. Residual substances that may be present in the final product (a) Formaldehyde Applicability: All products. Free formaldehyde shall not be intentionally added to the final product. The final product shall be tested in order to determine its free formaldehyde content. The sampling requirements for testing shall reflect the product range. The following sum total limit value shall apply: The following derogations are made from the requirement set out in the first paragraph: (i) Where preservatives that are formaldehyde donors are required as an in-can preservative to protect a specific type of paint or varnish and where the formaldehyde donor is used in the place of isothiazolinone preservatives. (ii) Where polymer dispersions (binders) provide, through residual levels of formaldehyde, the function of formaldehyde donors instead of in-can preservatives. In both points (i) and (ii) the sum total shall not exceed the following limit value: Verification: The free formaldehyde content shall be determined for the white base or transparent tinting base predicted to contain the highest theoretical amount of formaldehyde. The content of the colour tint which is predicted to contain the highest theoretical amount of formaldehyde shall also be determined. Test method: 0,0010 % limit value: Determination of the in-can concentration using the Merckoquant method. If the outcome is not definitive according to this method then high-performance liquid chromatography (HPLC) shall be used to confirm the in-can concentration. 0,010 % limit value: (1) All paints: Determination of the in-can formaldehyde concentration by means of analysis using VdL-RL 03 or high-performance liquid chromatography (HPLC) (2) Indoor paints and varnishes: Determination by means of analysis according to ISO 16000-3. Emissions must not exceed 0,25 ppm upon first application and they must be less than 0,05 ppm after 24 hours from the first application. 0,0010 % 0,010 %